Mario Pittoni, J.
Motion by the plaintiffs for summary judgment in a personal injury and property damage action is denied.
Plaintiffs claim that at about 12:30 a.m., on a misty morning, their auto was standing still, that the plaintiff driver signalled a left turn so that they could enter the driveway of an adjoining restaurant, and that the defendants’ auto hit the plaintiffs’ anto in the rear. The plaintiffs also claim that their signal light was turned on approximately 10 feet before they came to a stop. In his examination before trial the defendant testified that he did not see the driver of the car in front of him give a hand signal or a mechanical signal. There exists a triable issue of fact as to whether the plaintiffs complied with section 1163 of the Vehicle and Traffic Law. (See Becker v. Beir, 275 App. Div. 146 [4th Dept.]; Cyr v. McGrath, 8 A D 2d 898 [3d Dept.].) The hearsay affidavit submitted by defendants ’ attorney has no probative value and has been disregarded. (Di Sabato v. Soffes, 9 A D 2d 297, 301 [1st Dept.]; Barnet v. Horwitz, 278 App. Div. 700 [2d Dept.].) Motion denied.